811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie J. COOK, Petitioner-Appellant,v.T. Travis MEDLOCK, James Rodgers, J.B. Ness, James C.Anders, Owen T. Cobb, William D. Leeke,Respondents-Appellees.
No. 86-7348.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1986.Decided Feb. 3, 1987.

Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
Eddie J. Cook, appellant pro se.
Frank Louis Valenta, Jr., Assistant Attorney General, for appellees.
PER CURIAM:


1
Eddie J. Cook, a South Carolina inmate, seeks to appeal the district court's dismissal of his petition for a writ of habeas corpus.  The district court referred Cook's petition to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  Upon consideration of the respondents' motion to dismiss or in the alternative for summary judgment, and after affording Cook an opportunity to respond, the magistrate filed a report recommending that Cook's petition be dismissed without prejudice for failure to exhaust state remedies.  Cook was notified that he had a right to file objections to the magistrate's report, and the time limits for doing so.  Cook failed to file objections, and the district court adopted the magistrate's findings and recommendation and dismissed the petition without prejudice.


2
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  Carr v. Hutto, 737 F.2d 433 (4th Cir.1984), cert. denied, --- U.S. ----, 54 U.S.L.W. 3392 (Dec. 9, 1985).  The use of this procedure was recently upheld by the Supreme Court in Thomas v. Arn, --- U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985).  As Cook was properly warned, and yet failed to file objections, he has waived his right to appellate review.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny a certificate of probable cause to appeal, and dismiss the appeal.


4
DISMISSED.